          Case 1:18-cv-05987-VSB Document 131 Filed 08/19/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :
FELIPE F. VIVAR,                                          :
                                                                                             8/19/2020
                                                          :
                                        Plaintiff,        :
                                                          :
                      -against-                           :
                                                          :
CITY OF NEW YORK et. al.,                                 :              18-CV-5987 (VSB)
                                                          :
                                        Defendants. :                          ORDER
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        On August 17, 2020, Plaintiff called Chambers three times regarding representation in

this matter and attempts to contact Defendants to discuss discovery issues. Pro se litigants must

direct all communications with the Court to the Pro Se Office. It is hereby:

        ORDERED that Plaintiff shall direct any future inquiries to the Pro Se Intake Unit or the

Pro Se Clinic.

        The Clerk of Court is directed to mail a copy of this order to the pro se Plaintiff.

SO ORDERED.

Dated: August 19, 2020
       New York, New York

                                                              ______________________
                                                              Vernon S. Broderick
                                                              United States District Judge
